PDI, Inc. Morris Corporate Center I, Building A 300 Interpace Parkway Parsippany, NJ 07054 July 14, 2011 Via EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Mark P. Shuman, Legal Branch Chief Re:PDI, Inc. Amendment No. 2 to Registration Statement on Form S-3 Filed July 6, 2011 Registration No. 333-174348 Dear Mr. Shuman: PDI, Inc., a Delaware corporation (the “Company”), hereby requests, pursuant to Rule 461 under the Securities Act of 1933, as amended, that the effective date of the Company’s Registration Statement on Form S-3, as amended, registration No. 333-174348 (the “Registration Statement”), be accelerated so that the Registration Statement will become effective, at 4 p.m. Eastern Standard Time on Friday, July 15, 2011, or as soon thereafter as practicable. In connection with this acceleration request, the Company acknowledges that: · should the U.S. Securities and Exchange Commission (“Commission”) or the Staff (“Staff”), acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and · the Company may not assert staff comments and the declaration of the Registration Statement’s effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, PDI, Inc. By: /s/Jeffrey Smith Name: Jeffrey Smith Title: Chief Financial Officer
